BREAUX, C. J.
No jurisdiction ratione materise.
Over $4,000 are claimed by plaintiff, secured by a lessor’s lien and privilege.
The whole of defendant’s property was assessed at $12,500. I-Iis stock in trade was-sold for $1,298.15. This price is in the hands of the sheriff. This property was appraised at $10,000.
The tax collector filed a motion, in which he claimed the taxes due to the state.
The judge a quo rendered judgment, in which he made the motion absolute for the taxes to be paid on the $1,292.90.
Whereupon counsel for the state tax collector petitioned this, court for a writ of certiorari.
The issues are before us on the application for a writ of certiorari.
The question to be decided is whether the amount of the taxes is due on $12,500 or on $1,292.90.
The amount in the hands of the sheriff to be distributed is over $100.
The Supreme Court’s jurisdiction extends to all cases where the matter in dispute or the fund to be distributed exceeds $2,000 (whatever may be the amount therein claim*285ed) are the words of the Constitution. (Italics ours.)
The Court of Appeal has jurisdiction when the matter in dispute or the fund to be distributed shall exceed $100.
Moreover, the amount claimed by the state is over $100, if we take into account the different amounts which make up the claim of the state, as shown by the testimony.
[1] But to this we do not attach the least importance; for, even if the amount claimed is less than $100, the amount to be distributed is the test of jurisdiction.
The Court of Appeal has jurisdiction.
[2] This court has again and again decided that if the relator has a right of appeal certiorari and prohibition are not the remedies in the case. State ex rel. Jaubert Bros. v. Judge, 113 La. 1, 36 South. 868.
The parties are left to their remedy before the tribunal having appellate jurisdiction.
The writ nisi is recalled and discharged; relator’s demand is denied as in the ease of nonsuit, and its petition is dismissed.